Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Claims filed 08/23/2022.
Claims 1-6, 8-9, 11-17 and 19-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-9, 11-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 1-6, 8-9 and 11 are directed to methods and fall within the statutory category of processes; Claims 12-17 and 19 are directed to a systems and fall within the statutory category of machines; and Claim 20 is directed to a non-transitory computer readable medium and falls within the statutory category of articles of manufacture. Therefore, “Are the claims to a process, machine, manufacture or composition of matter?” Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and further whether the claim recites additional elements that integrate the judicial exception into a practical application.
Step 2A Prong 1:
Claims 1, 12 and 20: The limitations of “determining, using the received data, a mapping between the first address of the software service and the second address of the first virtual resource”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate data about addresses of resources and services and mentally associate, with or without the use of pen and paper, the address of the resource and the address of the service as a mapping.
Therefore, Yes, claims 1, 12 and 20 recite judicial exceptions.
The claims have been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claims 1, 12 and 20: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “at least one data processor; and memory storing instructions which, when executed by the at least one data processor, causes the at least one data processor to perform operations comprising” and “A non-transitory computer readable medium storing instructions which, when executed by at least one data processor forming part of at least one computing system, causes the at least one data processor to perform operations comprising” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application. Further, claims 1, 12 and 20 recite the following additional elements – “receiving data characterizing a first address of a software service … the received data further characterizing a log of the request for the first virtual resource, the log including the first address and a second address of the first virtual resource”, “the executing including transmitting a request for utilization of the first virtual resource” and “logging system transactions between the software service and the virtual resource;” which is merely a recitation of insignificant pre-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application and will also be addressed below in Step 2B as also being Well-Understood, Routine and Conventional. Further still, claims 1, 12 and 20 recite the following additional elements – “executing based on a first virtual resource that is within a remote computing environment”, “via a call to an application programming interface of the remote computing environment, the software service including executable code deployed remote from the remote computing environment”, “wherein the data characterizing the log is received from a repository associated with the software service” and “wherein the mapping is provided to a resource management inventory system including a database storing software service names and addresses” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application. Moreover, claims 1, 12 and 20 recite the following additional elements – “providing the mapping between the first address of the software service and the second address of the first virtual resource” which is merely a recitation of insignificant post-solution data output activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application and will also be addressed below in Step 2B as also being Well-Understood, Routine and Conventional.
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that claims 1, 12 and 20 not only recite a judicial exception but that the claim is directed to the judicial exception as the judicial exception has not been integrated into practical application.
Step 2B: 
Claims 1, 12 and 20: The claims do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components and field of use/technological environment which do not amount to significantly more than the abstract idea. Moreover, the recitations of insignificant pre-solution data gathering activity and insignificant post-solution data output activity as also Well-Understood, Routine and Conventional. See at least MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data … iv. Storing and retrieving information in memory”. That is, in the instant claims these limitations merely receive or transmit/provide  and store data which is Well-Understood, Routine and Conventional.
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 1, 12 and 20 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 2-3 and 13-14, they recite additional abstract idea recitations of “identifying, based on the mapping between the first address of the software service and the second address of the first virtual resource, virtual resources utilized by the software service that are within the remote computing environment” and “wherein all virtual resources utilized by the software service that are within the remote computing environment are identified” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate what resources are associated with the mapped addresses and mentally determine that these are the resources utilized by the service. Further, claims 2-3 and 13-14 no not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 2-3 and 13-14 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claims 2-3 and 13-14 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 4 and 15, they recite additional abstract idea recitations of “wherein the mapping between the first address of the software service and the second address of the first virtual resource includes a data object containing a name of the software service, the first address, and data characterizing each virtual resource utilized by the software service” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate data about resources and services, just as in the independent claims above, and not just address data but further name and virtual resource characterizing data, and mentally associate, with or without the use of pen and paper, the name, address and virtual resource characterizing data and the address of the service as a mapping. Further, claims 4 and 15 no not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 4 and 15 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claims 4 and 15 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 5 and 16, they recite additional abstract idea recitations of “wherein the mapping is between the plurality of software services and the plurality of virtual resources” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate data about resources and services, just as in the independent claims above, mentally associate, with or without the use of pen and paper, the service and resources as a mapping (as opposed to mapping the address of resource to the address of service). Further, claims 5 and 16 recite “wherein the receiving includes receiving a plurality of addresses associated with respective software services and receiving a plurality of logs including a plurality of second addresses associated with respective virtual resources” which is merely a recitation of insignificant pre-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application and is also Well-Understood, Routine and Conventional. See at least MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. That is, in the instant claims these limitations merely receive data which is Well-Understood, Routine and Conventional. For the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 5 and 16 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claims 5 and 16 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 6 and 17, they recite additional elements of “wherein the data characterizing the first address of the software service is received from a resource management inventory system including a database storing software service names and addresses” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 6-7 and 17-18 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claims 6 and 17 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 8 and 19, they recite additional abstract idea recitations of “repeating the receiving, the determining, and the providing based on a new log” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate the mental process of the independent claims again. This is merely repeating the mental process another time. Further, claims 8 and 19 no not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 8 and 19 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claims 8 and 19 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 9 and 11, they recite additional elements of “wherein the virtual resource includes a virtual machine, a storage account, a web application, a database, and/or a virtual network” and “wherein the software service includes at least one microservice including executable code deployed in the remote computing environment” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) and generic computing components/functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 9-11 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claims 9-11 do not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 1-6, 8-9, 11-17 and 19-20 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over CLAMPITT et al. WO 2018/005297 A1 (hereafter Clampitt) in view of Farhangi et al. Pat. No. US 10,986,065 B1 (hereafter Farhangi) in view of Feiguine et al. Pat. No. US 10,749,943 B1 (hereafter Feiguine).

With regard to claim 1, Clampitt teaches a method comprising: receiving data characterizing a first address of a software service (the connections indicated by the device map (e.g., IP addresses, ports, etc.) may be sent back to the BLL 504, and the BLL 504 may provide the connections for display by a user interface (UI) via the CDI portal 502 or the BLL 504 may provide the connections to a calling service to be used by that service in at least page 30 lines 3-7) executing based on a first virtual resource (operate the VM to generate a device map, the device map indicating physical locations of the plurality of devices to logical addresses of resources provided by the devices; and operate the VM to determine a service coupling between a requesting entity and resources indicated by the query in at least page 63 lines 6-10) that is within a remote computing environment (facilitate the rapid identification and allocation of a local or remote target device(s) and create a semi-permanent cluster or cloud access, in order to implement a temporary best fit infrastructure service for the duration the user customers' need and use in at least page 18 lines 10-13), the executing including transmitting a request for utilization of the first virtual resource (device control means for converting commands obtained from the data management means into general-purpose input/output operations for utilizing resources provided by a plurality of devices that are communicatively coupled with the device control means in at least page 70 lines 1-5), via a call to an common interface of the remote computing environment, the software service including executable code deployed remote from the remote computing environment (The presentation tier 552 may provide, at common portal 502, a common interface to the underlying infrastructure, allowing users remote access to a pool of target devices Dl-DN dispersed at diverse geography areas for the purpose of test, debugging, development experimentation, and examination in at least page 18 line 29 – page 19 line 11), the received data further characterizing a log of the request for the first virtual resource (The security module may also create and store signatures that identify provisioned resource(s) as one or more records that are related to a reservation request. For example, when a provisioning request is sent to the OMS 506 as metadata, and a container is created, a signature may also be created and recorded in the container using a defined pattern that will match an algorithm known by the BLL 504. The security module may receive the signature and may associate the signature with the reservation request that was the basis for provisioning the resources in at least page 20 line 29 – page 21 line 1), the log including the first address and a second address of the first virtual resource (transmitting, to the business logic means, logical addresses of the available resources based on a device map, wherein the presentation means is for displaying the logical addresses to in the presentation tier of services; and performing network address translation on logical addresses indicated by a resource request to obtain corresponding physical locations of the resources in at least page 70 lines 14-19 and the connections indicated by the device map (e.g., IP addresses, ports, etc.) may be sent back to the BLL 504, and the BLL 504 may provide the connections for display by a user interface (UI) via the CDI portal 502 or the BLL 504 may provide the connections to a calling service to be used by that service in at least page 30 lines 3-7 and page 29 lines 15-31), wherein the data characterizing the log is received from a repository associated with the software service (Registration of the devices D1-DN may include collecting and storing a set of device metadata in one or more databases (e.g., metadata repository 523). In some implementations, devices may be registered by calling the BLL 504 to store the device metadata in the metadata repository 523. The device metadata may describe each device, and may include device identifying information (e.g. , a unique identifier), address information (e.g., an IP address, IP route, etc.), and some or all of the capability information described herein (e.g., device type, component types, computing resources, one or more features, etc.) in at least page 25 lines 15-22) and logging system transactions between the software service and the virtual resource (The security module may also create and store signatures that identify provisioned resource(s) as one or more records that are related to a reservation request. For example, when a provisioning request is sent to the OMS 506 as metadata, and a container is created, a signature may also be created and recorded in the container using a defined pattern that will match an algorithm known by the BLL 504. The security module may receive the signature and may associate the signature with the reservation request that was the basis for provisioning the resources in at least page 20 line 29 – page 21 line 1);
Clampitt teaches associating services and resources and maintaining a device mapping of connections between services and resources wherein service, resource and device connections have addresses (see mapping above) and the vl/O subsystem may then execute on the request and give a virtual address for accessing the reserved resources, and communications between the client 501 and the resources may be handled by the vl/O subsystem. The connections may include any suitable means for communications between devices, including, but not limited to Ethernet, USB, USB over IP or USB over Ethernet, KVM over IP, and the like. In embodiments, the mapping may indicate the syspaths, the IP addresses, the ports or sockets, networking information, and/or logical connections between the VM/container and individual devices Dl-DN in at least page 29 lines 15-34 wherein the vI/O subsystem will provide service or resource address information upon request. Therefore Clampitt has service and resource address information and associates services and resources and can provide addresses upon request but Clampitt does not specifically teach a mapping of service address to resource address.
However, in analogous art Farhangi teaches determining, using the received data, a mapping between the first address of the software service and the second address of the first virtual resource; and providing the mapping between the first address of the software service and the second address of the first virtual resource (the data mapping service provides a service discovery mechanism, enabling service identifiers, such as uniform resource identifiers (URIs), to be mapped to identifiers of instances providing the service (such as IP addresses of virtualized computing devices) in at least col. 2 lines 33-37), wherein the mapping is provided to a resource management inventory system including a database storing software service names and addresses (each cell 120 includes a write endpoint 122 enabling writing to data mapping a service identifier to instance identifiers, a read endpoint 124 enabling reading such a mapping data, and one or more mapping data stores 164 storing the mapping data in at least col. 7 lines 29-50 and while DNS (e.g., via the domain name service 160) is contemplated as a mechanism for storing records associating namespaces to cell identifiers, other mechanisms are possible. In general, any service providing storage of key-value pair may be used. For example, the service 110 may utilize or include a database associating namespaces to cell identifiers in at least col. 9 line 55 – col. 10 line 10).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the mapping of service address to resource address of Farhangi with the systems and methods of Clampitt resulting in a system in which the device mapping and provide addresses of services and resource upon request of Clampitt utilizes the mapping of service address to resource address of Farhangi. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving efficiency of service and resource discovery, particularly within the micro-services context (see at least Farhangi col. 1 lines 40-62 and col. 2 lines 33-37).
Although Clampitt teaches using a common interface to remotely access a pool of target devices (see at least col 18 line 29 – col 19 line 11) and the use of APIs (see at least page 33 line 30 – page 34 line 2), Clampitt and Farhangi do not specifically teach a call to an application programming interface of the remote computing environment.
However, in analogous art Feiguine teaches via a call to an application programming interface of the remote computing environment (identifying the virtual computing devices and the attributes of the virtual computing devices may involve generating and transmitting an HTTP request addressed to a first function of an API provided by the remote computing system. The request may specify the geographic region within which the first function is to identify the virtual computing devices and the attributes thereof. A response may be received from the API that contains (i) an identifier of each respective virtual computing device of the virtual computing devices and (ii) for each respective virtual computing device, the attributes comprising a plurality of URLs. Each respective URL of the plurality of URLs may address a corresponding function of the API configured to identify a specific type of computing resource associated with the respective virtual computing device in at least col. 37 line 58 – col. 38 line 6 and claim 7),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the call to an application programming interface of the remote computing environment with the systems and methods of Clampitt and Farhangi resulting in a system in which the receiving data characterizing a first address of a software service executing based on a first virtual resource that is within a remote computing environment responsive to a request as in Clampitt and Farhangi is performed using a call to an application programming interface of the remote computing environment as in Feiguine. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving operations and workflow of interoperative code and resources at a local and remote level while maintaining security (see at least col. 6 lines 50-67).

With regard to claim 2, Clampitt teaches identifying, based on the mapping between the first address of the software service and the second address of the first virtual resource, virtual resources utilized by the software service that are within the remote computing environment (operate the VM to generate a device map, the device map indicating physical locations of the plurality of devices to logical addresses of resources provided by the devices; and operate the VM to determine a service coupling between a requesting entity and resources indicated by the query in at least page 63 lines 6-10 and facilitate the rapid identification and allocation of a local or remote target device(s) and create a semi-permanent cluster or cloud access, in order to implement a temporary best fit infrastructure service for the duration the user customers' need and use in at least page 18 lines 10-13).

With regard to claim 3, Clampitt teaches wherein all virtual resources utilized by the software service that are within the remote computing environment are identified (facilitate the rapid identification and allocation of a local or remote target device(s) and create a semi-permanent cluster or cloud access, in order to implement a temporary best fit infrastructure service for the duration the user customers' need and use in at least page 18 lines 10-13).

With regard to claim 4, Clampitt teaches wherein the mapping between the first address of the software service and the second address of the first virtual resource includes a data object containing a name of the software service, the first address, and data characterizing each virtual resource utilized by the software service (The device configuration module may be configured to register, view, and/or alter device metadata and associated device hardware configuration and available telemetry. The imaging module may be configured to define or alter the location, name, and/or attributes of a container (such as a Docker Container) or virtual machine (VM) to be used for providing device or computing resources in at least page 20 lines 20-24).

With regard to claim 5, Clampitt teaches wherein the receiving includes receiving a plurality of addresses associated with respective software services and receiving a plurality of logs including a plurality of second addresses associated with respective virtual resources (The security module may also create and store signatures that identify provisioned resource(s) as one or more records that are related to a reservation request. For example, when a provisioning request is sent to the OMS 506 as metadata, and a container is created, a signature may also be created and recorded in the container using a defined pattern that will match an algorithm known by the BLL 504. The security module may receive the signature and may associate the signature with the reservation request that was the basis for provisioning the resources in at least page 20 line 29 – page 21 line 1), and
Farhangi teaches wherein the mapping is between the plurality of software services and the plurality of virtual resources (the data mapping service provides a service discovery mechanism, enabling service identifiers, such as uniform resource identifiers (URIs), to be mapped to identifiers of instances providing the service (such as IP addresses of virtualized computing devices) in at least col. 2 lines 33-37).

With regard to claim 6, Farhangi teaches wherein the data characterizing the first address of the software service is received from a resource management inventory system including a database storing software service names and addresses (each cell 120 includes a write endpoint 122 enabling writing to data mapping a service identifier to instance identifiers, a read endpoint 124 enabling reading such a mapping data, and one or more mapping data stores 164 storing the mapping data in at least col. 7 lines 29-50 and while DNS (e.g., via the domain name service 160) is contemplated as a mechanism for storing records associating namespaces to cell identifiers, other mechanisms are possible. In general, any service providing storage of key-value pair may be used. For example, the service 110 may utilize or include a database associating namespaces to cell identifiers in at least col. 9 line 55 – col. 10 line 10).

With regard to claim 8, Clampitt teaches repeating the receiving, the determining, and the providing based on a new log (At operation 1535, the processor circuitry 1002 may implement the heartbeat module 1012 to determine if state information is detected or obtained from one or more connected devices. If at operation 1535 the heartbeat module 1012 determines that state information has been detected, then the heartbeat module 1012 may then proceed to operation 1540 to report the detected state information. If at operation 1535 the heartbeat module 1012 determines that state information has not been detected, then the processor circuitry 1002 may proceed back to operation 1505 to monitor for a first message. In some embodiments, operations 1535-1540 may operate simultaneously as operations 1505-1530, or may operate as a background process. Process 1500 may repeat as necessary or end after completion of operation 1540 in at least page 58 lines 16-25 and in at least page 53 lines 31-32).

With regard to claim 9, Clampitt teaches wherein the virtual resource includes at least one of a virtual machine, a storage account, a web application, a database, a virtual network (As used herein, the term "computing resource", "hardware resource", "resource", etc. , may refer to a physical or virtual device, a physical or virtual component within a computing environment, and/or physical or virtual component within a particular device, such as computer devices, mechanical devices, memory space, processor/CPU time and/or processor/CPU usage, hardware time or usage, electrical power, input/output operations, ports or network sockets, channel/link allocation, throughput, and/or the like. As used herein, the term "network resource" may refer to computing resources that are accessible by computer devices via a communications network in at least page 6 lines 22-29).

With regard to claim 11, Clampitt and Farhangi teach the method of claim 1,
Clampitt does not specifically teach microservices.
However, in analogous art Farhangi teaches wherein the software service includes at least one microservice including executable code deployed in the remote computing environment (Virtualization technologies and data centers enable a variety of new techniques for providing network-based services. One such technique is “micro-services,” in which desired functionality is not simply housed within a single device providing a service, but distributed among a variety of smaller, fine-grained services (each a “micro-service”) in at least col. 1 lines 30-39).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the microservices of Farhangi with the systems and methods of Clampitt resulting in a system in which the services of Clampitt implement microservices as in Farhangi. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving efficiency, flexibility and resiliency by independently developing, maintaining, managing and scaling microservices rather than macro services (see at least Farhangi col. 1 lines 40-62 and col. 2 lines 33-37).

With regard to claim 12, Clampitt teaches a system comprising: at least one data processor; and memory storing instructions which, when executed by the at least one data processor, causes the at least one data processor to perform operations comprising (As used herein, the term "circuitry" may refer to, be part of, or include an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), an electronic circuit, a processor (shared, dedicated, or group), a graphics processing unit (GPU), and/or memory (shared, dedicated, or group) that execute one or more software or firmware programs having machine instructions (generated from assembler instructions or compiled from higher level language instructions), a combinational logic circuit, and/or other suitable components that provide the described functionality. As used herein, the term "module" may include logic (including operating systems or application instructions, data, etc.) at least partially operable in circuitry. The circuitry may implement the module to cause the module to perform operations described herein. As used herein, the term "memory" may represent one or more hardware devices for storing data, including random access memory (RAM), magnetic RAM, core memory, read only memory (ROM), magnetic disk storage mediums, optical storage mediums, flash memory devices and/or other machine readable mediums for storing data. The term "computer-readable medium" may include, but is not limited to, memory, portable or fixed storage devices, optical storage devices, wireless channels, and various other mediums capable of storing, containing or carrying instruction(s) and/or data in at least page 5 lines 12-28):
receiving data characterizing a first address of a software service (the connections indicated by the device map (e.g., IP addresses, ports, etc.) may be sent back to the BLL 504, and the BLL 504 may provide the connections for display by a user interface (UI) via the CDI portal 502 or the BLL 504 may provide the connections to a calling service to be used by that service in at least page 30 lines 3-7) executing based on a first virtual resource (operate the VM to generate a device map, the device map indicating physical locations of the plurality of devices to logical addresses of resources provided by the devices; and operate the VM to determine a service coupling between a requesting entity and resources indicated by the query in at least page 63 lines 6-10) that is within a remote computing environment (facilitate the rapid identification and allocation of a local or remote target device(s) and create a semi-permanent cluster or cloud access, in order to implement a temporary best fit infrastructure service for the duration the user customers' need and use in at least page 18 lines 10-13), the executing including transmitting a request for utilization of the first virtual resource (device control means for converting commands obtained from the data management means into general-purpose input/output operations for utilizing resources provided by a plurality of devices that are communicatively coupled with the device control means in at least page 70 lines 1-5), via a call to an common interface of the remote computing environment, the software service including executable code deployed remote from the remote computing environment (The presentation tier 552 may provide, at common portal 502, a common interface to the underlying infrastructure, allowing users remote access to a pool of target devices Dl-DN dispersed at diverse geography areas for the purpose of test, debugging, development experimentation, and examination in at least page 18 line 29 – page 19 line 11), the received data further characterizing a log of the request for the first virtual resource (The security module may also create and store signatures that identify provisioned resource(s) as one or more records that are related to a reservation request. For example, when a provisioning request is sent to the OMS 506 as metadata, and a container is created, a signature may also be created and recorded in the container using a defined pattern that will match an algorithm known by the BLL 504. The security module may receive the signature and may associate the signature with the reservation request that was the basis for provisioning the resources in at least page 20 line 29 – page 21 line 1), the log including the first address and a second address of the first virtual resource (transmitting, to the business logic means, logical addresses of the available resources based on a device map, wherein the presentation means is for displaying the logical addresses to in the presentation tier of services; and performing network address translation on logical addresses indicated by a resource request to obtain corresponding physical locations of the resources in at least page 70 lines 14-19 and the connections indicated by the device map (e.g., IP addresses, ports, etc.) may be sent back to the BLL 504, and the BLL 504 may provide the connections for display by a user interface (UI) via the CDI portal 502 or the BLL 504 may provide the connections to a calling service to be used by that service in at least page 30 lines 3-7 and page 29 lines 15-31), wherein the data characterizing the log is received from a repository associated with the software service (Registration of the devices D1-DN may include collecting and storing a set of device metadata in one or more databases (e.g., metadata repository 523). In some implementations, devices may be registered by calling the BLL 504 to store the device metadata in the metadata repository 523. The device metadata may describe each device, and may include device identifying information (e.g. , a unique identifier), address information (e.g., an IP address, IP route, etc.), and some or all of the capability information described herein (e.g., device type, component types, computing resources, one or more features, etc.) in at least page 25 lines 15-22) and logging system transactions between the software service and the virtual resource (The security module may also create and store signatures that identify provisioned resource(s) as one or more records that are related to a reservation request. For example, when a provisioning request is sent to the OMS 506 as metadata, and a container is created, a signature may also be created and recorded in the container using a defined pattern that will match an algorithm known by the BLL 504. The security module may receive the signature and may associate the signature with the reservation request that was the basis for provisioning the resources in at least page 20 line 29 – page 21 line 1);
Clampitt teaches associating services and resources and maintaining a device mapping of connections between services and resources wherein service, resource and device connections have addresses (see mapping above) and the vl/O subsystem may then execute on the request and give a virtual address for accessing the reserved resources, and communications between the client 501 and the resources may be handled by the vl/O subsystem. The connections may include any suitable means for communications between devices, including, but not limited to Ethernet, USB, USB over IP or USB over Ethernet, KVM over IP, and the like. In embodiments, the mapping may indicate the syspaths, the IP addresses, the ports or sockets, networking information, and/or logical connections between the VM/container and individual devices Dl-DN in at least page 29 lines 15-34 wherein the vI/O subsystem will provide service or resource address information upon request. Therefore Clampitt has service and resource address information and associates services and resources and can provide addresses upon request but Clampitt does not specifically teach a mapping of service address to resource address.
However, in analogous art Farhangi teaches determining, using the received data, a mapping between the first address of the software service and the second address of the first virtual resource; and providing the mapping between the first address of the software service and the second address of the first virtual resource (the data mapping service provides a service discovery mechanism, enabling service identifiers, such as uniform resource identifiers (URIs), to be mapped to identifiers of instances providing the service (such as IP addresses of virtualized computing devices) in at least col. 2 lines 33-37), wherein the mapping is provided to a resource management inventory system including a database storing software service names and addresses (each cell 120 includes a write endpoint 122 enabling writing to data mapping a service identifier to instance identifiers, a read endpoint 124 enabling reading such a mapping data, and one or more mapping data stores 164 storing the mapping data in at least col. 7 lines 29-50 and while DNS (e.g., via the domain name service 160) is contemplated as a mechanism for storing records associating namespaces to cell identifiers, other mechanisms are possible. In general, any service providing storage of key-value pair may be used. For example, the service 110 may utilize or include a database associating namespaces to cell identifiers in at least col. 9 line 55 – col. 10 line 10).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the mapping of service address to resource address of Farhangi with the systems and methods of Clampitt resulting in a system in which the device mapping and provide addresses of services and resource upon request of Clampitt utilizes the mapping of service address to resource address of Farhangi. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving efficiency of service and resource discovery, particularly within the micro-services context (see at least Farhangi col. 1 lines 40-62 and col. 2 lines 33-37).
Although Clampitt teaches using a common interface to remotely access a pool of target devices (see at least col 18 line 29 – col 19 line 11) and the use of APIs (see at least page 33 line 30 – page 34 line 2), Clampitt and Farhangi do not specifically teach a call to an application programming interface of the remote computing environment.
However, in analogous art Feiguine teaches via a call to an application programming interface of the remote computing environment (identifying the virtual computing devices and the attributes of the virtual computing devices may involve generating and transmitting an HTTP request addressed to a first function of an API provided by the remote computing system. The request may specify the geographic region within which the first function is to identify the virtual computing devices and the attributes thereof. A response may be received from the API that contains (i) an identifier of each respective virtual computing device of the virtual computing devices and (ii) for each respective virtual computing device, the attributes comprising a plurality of URLs. Each respective URL of the plurality of URLs may address a corresponding function of the API configured to identify a specific type of computing resource associated with the respective virtual computing device in at least col. 37 line 58 – col. 38 line 6 and claim 7),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the call to an application programming interface of the remote computing environment with the systems and methods of Clampitt and Farhangi resulting in a system in which the receiving data characterizing a first address of a software service executing based on a first virtual resource that is within a remote computing environment responsive to a request as in Clampitt and Farhangi is performed using a call to an application programming interface of the remote computing environment as in Feiguine. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving operations and workflow of interoperative code and resources at a local and remote level while maintaining security (see at least col. 6 lines 50-67).

With regard to claim 13, Clampitt teaches the operations further comprising: identifying, based on the mapping between the first address of the software service and the second address of the first virtual resource, virtual resources utilized by the software service that are within the remote computing environment (operate the VM to generate a device map, the device map indicating physical locations of the plurality of devices to logical addresses of resources provided by the devices; and operate the VM to determine a service coupling between a requesting entity and resources indicated by the query in at least page 63 lines 6-10 and facilitate the rapid identification and allocation of a local or remote target device(s) and create a semi-permanent cluster or cloud access, in order to implement a temporary best fit infrastructure service for the duration the user customers' need and use in at least page 18 lines 10-13).

With regard to claim 14, Clampitt teaches wherein all virtual resources utilized by the software service that are within the remote computing environment are identified (facilitate the rapid identification and allocation of a local or remote target device(s) and create a semi-permanent cluster or cloud access, in order to implement a temporary best fit infrastructure service for the duration the user customers' need and use in at least page 18 lines 10-13).

With regard to claim 15, Clampitt teaches wherein the mapping between the first address of the software service and the second address of the first virtual resource includes a data object containing a name of the software service, the first address, and data characterizing each virtual resource utilized by the software service (The device configuration module may be configured to register, view, and/or alter device metadata and associated device hardware configuration and available telemetry. The imaging module may be configured to define or alter the location, name, and/or attributes of a container (such as a Docker Container) or virtual machine (VM) to be used for providing device or computing resources in at least page 20 lines 20-24).

With regard to claim 16, Clampitt teaches wherein the receiving includes receiving a plurality of addresses associated with respective software services and receiving a plurality of logs including a plurality of second addresses associated with respective virtual resources (The security module may also create and store signatures that identify provisioned resource(s) as one or more records that are related to a reservation request. For example, when a provisioning request is sent to the OMS 506 as metadata, and a container is created, a signature may also be created and recorded in the container using a defined pattern that will match an algorithm known by the BLL 504. The security module may receive the signature and may associate the signature with the reservation request that was the basis for provisioning the resources in at least page 20 line 29 – page 21 line 1), and
Farhangi teaches wherein the mapping is between the plurality of software services and the plurality of virtual resources (the data mapping service provides a service discovery mechanism, enabling service identifiers, such as uniform resource identifiers (URIs), to be mapped to identifiers of instances providing the service (such as IP addresses of virtualized computing devices) in at least col. 2 lines 33-37).

With regard to claim 17, Farhangi teaches wherein the data characterizing the first address of the software service is received from a resource management inventory system including a database storing software service names and addresses (each cell 120 includes a write endpoint 122 enabling writing to data mapping a service identifier to instance identifiers, a read endpoint 124 enabling reading such a mapping data, and one or more mapping data stores 164 storing the mapping data in at least col. 7 lines 29-50 and while DNS (e.g., via the domain name service 160) is contemplated as a mechanism for storing records associating namespaces to cell identifiers, other mechanisms are possible. In general, any service providing storage of key-value pair may be used. For example, the service 110 may utilize or include a database associating namespaces to cell identifiers in at least col. 9 line 55 – col. 10 line 10).

With regard to claim 19, Clampitt teaches the operations further comprising repeating the receiving, the determining, and the providing based on a new log (At operation 1535, the processor circuitry 1002 may implement the heartbeat module 1012 to determine if state information is detected or obtained from one or more connected devices. If at operation 1535 the heartbeat module 1012 determines that state information has been detected, then the heartbeat module 1012 may then proceed to operation 1540 to report the detected state information. If at operation 1535 the heartbeat module 1012 determines that state information has not been detected, then the processor circuitry 1002 may proceed back to operation 1505 to monitor for a first message. In some embodiments, operations 1535-1540 may operate simultaneously as operations 1505-1530, or may operate as a background process. Process 1500 may repeat as necessary or end after completion of operation 1540 in at least page 58 lines 16-25 and in at least page 53 lines 31-32).

With regard to claim 20, Clampitt teaches a non-transitory computer readable medium storing instructions which, when executed by at least one data processor forming part of at least one computing system, causes the at least one data processor to perform operations comprising (As used herein, the term "circuitry" may refer to, be part of, or include an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), an electronic circuit, a processor (shared, dedicated, or group), a graphics processing unit (GPU), and/or memory (shared, dedicated, or group) that execute one or more software or firmware programs having machine instructions (generated from assembler instructions or compiled from higher level language instructions), a combinational logic circuit, and/or other suitable components that provide the described functionality. As used herein, the term "module" may include logic (including operating systems or application instructions, data, etc.) at least partially operable in circuitry. The circuitry may implement the module to cause the module to perform operations described herein. As used herein, the term "memory" may represent one or more hardware devices for storing data, including random access memory (RAM), magnetic RAM, core memory, read only memory (ROM), magnetic disk storage mediums, optical storage mediums, flash memory devices and/or other machine readable mediums for storing data. The term "computer-readable medium" may include, but is not limited to, memory, portable or fixed storage devices, optical storage devices, wireless channels, and various other mediums capable of storing, containing or carrying instruction(s) and/or data in at least page 5 lines 12-28):
receiving data characterizing a first address of a software service (the connections indicated by the device map (e.g., IP addresses, ports, etc.) may be sent back to the BLL 504, and the BLL 504 may provide the connections for display by a user interface (UI) via the CDI portal 502 or the BLL 504 may provide the connections to a calling service to be used by that service in at least page 30 lines 3-7) executing based on a first virtual resource (operate the VM to generate a device map, the device map indicating physical locations of the plurality of devices to logical addresses of resources provided by the devices; and operate the VM to determine a service coupling between a requesting entity and resources indicated by the query in at least page 63 lines 6-10) that is within a remote computing environment (facilitate the rapid identification and allocation of a local or remote target device(s) and create a semi-permanent cluster or cloud access, in order to implement a temporary best fit infrastructure service for the duration the user customers' need and use in at least page 18 lines 10-13), the executing including transmitting a request for utilization of the first virtual resource (device control means for converting commands obtained from the data management means into general-purpose input/output operations for utilizing resources provided by a plurality of devices that are communicatively coupled with the device control means in at least page 70 lines 1-5), via a call to an common interface of the remote computing environment, the software service including executable code deployed remote from the remote computing environment (The presentation tier 552 may provide, at common portal 502, a common interface to the underlying infrastructure, allowing users remote access to a pool of target devices Dl-DN dispersed at diverse geography areas for the purpose of test, debugging, development experimentation, and examination in at least page 18 line 29 – page 19 line 11), the received data further characterizing a log of the request for the first virtual resource (The security module may also create and store signatures that identify provisioned resource(s) as one or more records that are related to a reservation request. For example, when a provisioning request is sent to the OMS 506 as metadata, and a container is created, a signature may also be created and recorded in the container using a defined pattern that will match an algorithm known by the BLL 504. The security module may receive the signature and may associate the signature with the reservation request that was the basis for provisioning the resources in at least page 20 line 29 – page 21 line 1), the log including the first address and a second address of the first virtual resource (transmitting, to the business logic means, logical addresses of the available resources based on a device map, wherein the presentation means is for displaying the logical addresses to in the presentation tier of services; and performing network address translation on logical addresses indicated by a resource request to obtain corresponding physical locations of the resources in at least page 70 lines 14-19 and the connections indicated by the device map (e.g., IP addresses, ports, etc.) may be sent back to the BLL 504, and the BLL 504 may provide the connections for display by a user interface (UI) via the CDI portal 502 or the BLL 504 may provide the connections to a calling service to be used by that service in at least page 30 lines 3-7 and page 29 lines 15-31), wherein the data characterizing the log is received from a repository associated with the software service (Registration of the devices D1-DN may include collecting and storing a set of device metadata in one or more databases (e.g., metadata repository 523). In some implementations, devices may be registered by calling the BLL 504 to store the device metadata in the metadata repository 523. The device metadata may describe each device, and may include device identifying information (e.g. , a unique identifier), address information (e.g., an IP address, IP route, etc.), and some or all of the capability information described herein (e.g., device type, component types, computing resources, one or more features, etc.) in at least page 25 lines 15-22) and logging system transactions between the software service and the virtual resource (The security module may also create and store signatures that identify provisioned resource(s) as one or more records that are related to a reservation request. For example, when a provisioning request is sent to the OMS 506 as metadata, and a container is created, a signature may also be created and recorded in the container using a defined pattern that will match an algorithm known by the BLL 504. The security module may receive the signature and may associate the signature with the reservation request that was the basis for provisioning the resources in at least page 20 line 29 – page 21 line 1);
Clampitt teaches associating services and resources and maintaining a device mapping of connections between services and resources wherein service, resource and device connections have addresses (see mapping above) and the vl/O subsystem may then execute on the request and give a virtual address for accessing the reserved resources, and communications between the client 501 and the resources may be handled by the vl/O subsystem. The connections may include any suitable means for communications between devices, including, but not limited to Ethernet, USB, USB over IP or USB over Ethernet, KVM over IP, and the like. In embodiments, the mapping may indicate the syspaths, the IP addresses, the ports or sockets, networking information, and/or logical connections between the VM/container and individual devices Dl-DN in at least page 29 lines 15-34 wherein the vI/O subsystem will provide service or resource address information upon request. Therefore Clampitt has service and resource address information and associates services and resources and can provide addresses upon request but Clampitt does not specifically teach a mapping of service address to resource address.
However, in analogous art Farhangi teaches determining, using the received data, a mapping between the first address of the software service and the second address of the first virtual resource; and providing the mapping between the first address of the software service and the second address of the first virtual resource (the data mapping service provides a service discovery mechanism, enabling service identifiers, such as uniform resource identifiers (URIs), to be mapped to identifiers of instances providing the service (such as IP addresses of virtualized computing devices) in at least col. 2 lines 33-37), wherein the mapping is provided to a resource management inventory system including a database storing software service names and addresses (each cell 120 includes a write endpoint 122 enabling writing to data mapping a service identifier to instance identifiers, a read endpoint 124 enabling reading such a mapping data, and one or more mapping data stores 164 storing the mapping data in at least col. 7 lines 29-50 and while DNS (e.g., via the domain name service 160) is contemplated as a mechanism for storing records associating namespaces to cell identifiers, other mechanisms are possible. In general, any service providing storage of key-value pair may be used. For example, the service 110 may utilize or include a database associating namespaces to cell identifiers in at least col. 9 line 55 – col. 10 line 10).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the mapping of service address to resource address of Farhangi with the systems and methods of Clampitt resulting in a system in which the device mapping and provide addresses of services and resource upon request of Clampitt utilizes the mapping of service address to resource address of Farhangi. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving efficiency of service and resource discovery, particularly within the micro-services context (see at least Farhangi col. 1 lines 40-62 and col. 2 lines 33-37).
Although Clampitt teaches using a common interface to remotely access a pool of target devices (see at least col 18 line 29 – col 19 line 11) and the use of APIs (see at least page 33 line 30 – page 34 line 2), Clampitt and Farhangi do not specifically teach a call to an application programming interface of the remote computing environment.
However, in analogous art Feiguine teaches via a call to an application programming interface of the remote computing environment (identifying the virtual computing devices and the attributes of the virtual computing devices may involve generating and transmitting an HTTP request addressed to a first function of an API provided by the remote computing system. The request may specify the geographic region within which the first function is to identify the virtual computing devices and the attributes thereof. A response may be received from the API that contains (i) an identifier of each respective virtual computing device of the virtual computing devices and (ii) for each respective virtual computing device, the attributes comprising a plurality of URLs. Each respective URL of the plurality of URLs may address a corresponding function of the API configured to identify a specific type of computing resource associated with the respective virtual computing device in at least col. 37 line 58 – col. 38 line 6 and claim 7),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the call to an application programming interface of the remote computing environment with the systems and methods of Clampitt and Farhangi resulting in a system in which the receiving data characterizing a first address of a software service executing based on a first virtual resource that is within a remote computing environment responsive to a request as in Clampitt and Farhangi is performed using a call to an application programming interface of the remote computing environment as in Feiguine. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving operations and workflow of interoperative code and resources at a local and remote level while maintaining security (see at least col. 6 lines 50-67).

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. Applicant argues in substance:

In the Office Action, the Office asserts that independent claims 1, 12, and 20 recite a mental process and are therefore directed to an abstract idea. See Office Action, at 8-9. However, it is respectfully submitted that the subject matter of amended claim 1 cannot reasonably be any of the concepts identified by the courts as abstract ideas, at least because the claims are directed to dynamically grouping cloud resources according to product or service using a cloud resource inventory system and transaction logs, which enables determination of a mapping between services to resources that can enable improved security and improved management of those resources resulting in more efficient systems. Such an approach is directed towards a technical problem rather than only mental processes.
As explained in the specification, an advantage of some implementations of the claimed subject matter is that, as compared to traditional techniques, by dynamically grouping cloud resources according to product or service using a cloud resource inventory system and transaction logs, security can be improved and system efficiencies can be gained. See Specification, para. [0019-0020]. And by mapping services to resources, security policies can be applied at a resource level, vulnerabilities can be easier to identify, and the like. /d. Therefore, the claimed subject matter is not directed to an abstract idea.
Regarding Step 2A, Prong 2, the Office has asserted that the claims are not integrated into a practical application. Office Action at 9-10. However, it is respectfully submitted that the subject matter of amended claim 1 results in an improved computing system (such as a dynamic service resource mapping system) because it can enable improved resource management, including improved security and utilization of resources. See, e.g., specification at 0020. Accordingly, the claims improve a computer itself and therefore the claimed subject matter is patent eligible.
With regard to point (a), Examiner respectfully disagrees with Applicant. Applicant alleges that “dynamically grouping cloud resources according to product or service … and transaction logs” (This is Applicant’s paraphrase which also includes terminology and concepts not found in the claim, i.e. “cloud”) “can enable improved security and improved management”. First, Applicant’s own argument indicates that the alleged improvements are not achieved by the instant claims. Applicant asserts the claim “can enable improved …”. That is, the claims do not actually achieve the improvement but could be made to. This fact is indicative that the recited abstract idea has not been integrated into practical application. Examiner directs Applicant’s attention to the detailed analysis in the rejection above corresponding to the 2019 Patent Eligibility Guidance (2019 PEG).
At Step 2A prong 1, the instant claims recite abstract mental processes, but for the recitation of generic computing components. Applicant has not argued that Examiner analysis as such is in error but rather argued that the limitation Examiner has indicated as reciting an mental process improve security and resource management. As shown above, the claim do not actually achieve such an improvement. Determining a mapping between addresses of services and resources is a simple evaluation that could be performed in the human mind. Thus, additional elements must be evaluated in determining whether the claim is directed to the recited mental process. As analyzed above at Step 2A prong 2, none of the additional elements do anything to achieve Applicant’s alleged improvement, which would integrate the mental process into practical application, but rather only recite insignificant pre-solution data gathering, description of the technological environment, generic computing components and insignificant post-solution data storage. That is, the claim at a high level of generality merely uses generic computing components to receive data, perform simple evaluation and store output data. Thus, none of the additional elements realize Applicant’s alleged improvement nor integrate the abstract mental process into practical application nor amount to significantly more than the abstract idea.
Lastly, in alleging that the claim realizes improvements to security and management, Applicant points to the specification rather than additional elements claimed. In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Argument has not been found to be persuasive.
The Office has relied upon a security module Clampitt as allegedly creating a “log”. Office Action at 17. But Clampitt is silent to any log of the security module being a log of “a call to an application programming interface of the remote computing environment [and where] the software service includ[es] executable code deployed remote from the remote computing environment” as recited in amended claim 1.
With regard to point (b), Examiner respectfully disagrees with Applicant. First, with regard to “a call to an application programming interface of the remote computing environment”, Clampitt teaches using a common interface to remotely access a pool of target devices (see at least col 18 line 29 – col 19 line 11) and the use of APIs (see at least page 33 line 30 – page 34 line 2), Clampitt and Farhangi do not specifically teach a call to an application programming interface of the remote computing environment. Instead, Examiner has relied upon Feiguine to teach this limitation. Applicant' s arguments with respect to this limitation have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Second, with regard to “the software service includ[es] executable code deployed remote from the remote computing environment”, Clampitt teaches the presentation tier 552 may provide, at common portal 502, a common interface to the underlying infrastructure, allowing users remote access to a pool of target devices Dl-DN dispersed at diverse geography areas for the purpose of test, debugging, development experimentation, and examination in at least page 18 line 29 – page 19 line 11. Thus, Clampitt explicitly teaches users remotely accessing remote target devices. Argument has not been found to be persuasive.
Clampitt is further silent to the security module log being used to determine “a mapping between the first address of the software service and the second address of the first virtual resource” as recited in amended claim 1.
With regard to point (c), Examiner respectfully disagrees with Applicant. Examiner does not rely upon Clampitt to teach the argued limitation but rather on Farhangi. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner directs Applicant’s attention to the detailed mapping in the rejection above. Argument has not been found to be persuasive.
Accordingly, a person of skill in the art would not have resulted in the subject matter of amended claim 1 by making the proposed combination of Clampitt and Farhangi, nor would they have found it obvious to do so.
With regard to point (d), Examiner respectfully disagrees with Applicant. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. To the extent that Applicant is relying upon their arguments of points (b and c) above, please refer to response to those point above and further Examiner directs Applicant’s attention to the detailed mapping in the rejection above. Argument has not been found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9015824 B1
teaches
Allowing a client computing device to securely interact with a private network


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195